Citation Nr: 1235188	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-12 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.

2.  Entitlement to service connection for substance abuse, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The Veteran served on active duty from June 1989 to June 1992, with service in Southwest Asia from August 1990 to April 1991.  He also had service in the National Guard from October 1997 to August 1999.  His military occupational specialty was Chaparral/Redeye missile repairer.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The Veteran submitted his notice of disagreement with this determination in September 2009, and timely perfected his appeal in February 2010.

Although the Veteran requested a Board hearing on his February 2010 Substantive Appeal [VA Form 9], in April 2010, the Veteran withdrew this request.  

Recharacterization of Issues on Appeal

The Veteran originally filed claims of entitlement to service connection for PTSD, anxiety and depression.  As the Veteran does not have current diagnoses of all of the disorders specified, and has not yet had an adequate mental disorders examination, the Board is recharacterizing his original claims as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

Remanded Issues

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression, and for substance abuse, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently suffers from CFS that is the result of a disease or injury in active duty service, including as due to an undiagnosed illness.


CONCLUSION OF LAW

CFS was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter dated in December 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  This notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran is not in receipt of Social Security Administration disability benefits and his electronic Virtual VA file does not contain any additional evidence that has not already been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in December 2008, the results of which have been included in the claims file for review.  The Board is aware that the Veteran's claims file was not available for review at the time of the VA examination; however, as explained thoroughly below, the Veteran's claim turns on the presence of a diagnosed disability.  In light of the fact that the Veteran was not diagnosed with the claimed disability (CFS), review of his claims file is irrelevant.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from CFS as a result of his time in active duty service.  Specifically, he claims that he began to suffer from fatigue due to his tour in Southwest Asia.  The Board disagrees.

Relevant Law and Regulations

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  See 38 U.S.C.A. §§ 1110, 1131 (2011).  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability that pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303 (2011).

When a chronic disease becomes manifest to a degree of 10 percent within one year of a Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the Veteran's period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.317(a)(1) (2011).  A 'Persian Gulf Veteran' is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317 (2011).  The Persian Gulf War began on August 2, 1990.  See 38 C.F.R. § 3.2(i) (2011).

A 'qualifying chronic disability' includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi-symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. § 3.317(a)(2)(i) (2011).

Objective indications of a chronic disability include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3) (2011).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  See 38 C.F.R. § 3.317(b) (2011).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  See 38 C.F.R. § 3.317(a)(2)(5) (2011).

An 'undiagnosed illness' is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  See 38 C.F.R § 3.317(a)(1)(ii) (2011).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A 'medically unexplained chronic multi-symptom illness' means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317(a)(2)(ii) (2011).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C) (2011).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. § 3.317(c) (2011).

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  See VAOPGCPREC 8-98.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is then warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Analysis

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110 (West 2002).  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997).

In this case, the evidence does not support a finding that the Veteran has CFS.  The Veteran was afforded a VA CFS examination in association with his claim in December 2008.  At that time, the Veteran stated that he served in active military service from June 1989 to June 1992.  He reported that he had read about CFS and felt that he had some of the symptoms.  He stated that he had felt tired for more than one year; however, he was unable to provide an exact date of onset.  He reported having felt generalized muscle aches and suspected he had weakness.  He indicated that he had stopped working out or performing any exercises secondary to fatigue, but did not report that he experienced fatigue lasting greater than 24 hours after exercise.  He simply stopped exercising.  He stated that on occasion, he slept for a decreased number of hours; however, he was otherwise able to sleep.  He reported no migratory joint pains.  He also noted that he had not seen his healthcare provider in the last year.  He did not have a frank diagnosis of CFS.  See VA CFS Examination Report, December 23, 2008.

The Veteran was employed as a program coordinator for people with disabilities and special needs at the time of the examination.  He reported no hospitalizations for any complaints or specific conditions.  The VA examiner noted that the Veteran stopped his exercise activities; however, he continued his employment and reported no missed days of work.  He had no incapacitating episodes and there was no evidence of cognitive impairment.  Physical examination of the Veteran was essentially normal.  A metabolic panel performed the day of the examination revealed mildly elevated cholesterol but otherwise all findings were within normal limits.  Thyroid function tests were normal and complete blood count was normal.  The VA examiner diagnosed the Veteran with fatty lipomas, proteinuria and a possible mild urinary tract infection.  The VA examiner concluded that there was no clinical/objective evidence to support a diagnosis of CFS, as the Veteran did not meet the criteria.  Id.

As the Veteran does not meet the criteria for a diagnosis of CFS, and indeed, no such diagnosis has been assigned, service connection for CFS, as a separate disease entity is not appropriate.  In the absence of a present disability involving CFS there can be no valid claim.  Service connection for CFS is therefore denied.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for CFS, to include as due to an undiagnosed illness, is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, and for substance abuse.

Treatment Records

The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  The only VA medical records associated with the Veteran's claims file are his VA compensation and pension examinations.  The AMC should determine if the Veteran has received any VA medical treatment and if so, associate these records with the Veteran's VA claims file.

The Veteran should also be contacted to determine if he has received any private medical treatment for his claimed disabilities.  If so, he should be requested to provide the names, addresses and approximate dates of treatment for any private health care providers who may possess additional records of treatment for his claimed conditions that are not currently on file.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the AMC/RO should obtain and associate with the file all records that are not currently on file.  If the AMC/RO is unsuccessful in obtaining any such records identified by the Veteran, it should inform the Veteran of this and request him to provide a copy of the outstanding medical records if possible. 

Acquired Psychiatric Disorder

Review of the Veteran's claims file reveals that he was afforded a VA mental disorders examination in December 2008.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a Veteran with a medical examination related to a claim for service connection, the examination must be adequate.  At that time of the Veteran's December 2008 VA examination, it was noted that the Veteran's claims file was not reviewed in conjunction with the examination.  

Further, the Board notes that VA has recently amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:


(3)  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to the Veteran's claim because he attributes his psychiatric disorders during his military service in Southwest Asia to fear of hostile military or terrorist activity.

Further, the December 2008 VA examiner failed to address whether the Veteran suffered from depression as well as anxiety and did not provide a nexus opinion with respect to the Veteran's anxiety.  Based on the above, the Board finds this examination to be inadequate for rating purposes and the Veteran must be afforded a new examination.



Substance Abuse

The Veteran contends that serving in the Gulf War has had a detrimental impact on his life.  From approximately June 1999 to January 2002, the Veteran states that he suffered from significant substance abuse, which resulted in his discharge from the National Guard.  See Veteran's Claim, October 26, 2006.  While drug or alcohol abuse is generally considered due to willful misconduct and not a disability for which service connection may be granted, where alcohol or drugs are used for therapeutic purposes or where use of drugs or addiction thereto results from a service-connected disability, it will not be considered of misconduct origin.  See 38 C.F.R. § 3.301(c)(3) (2011).  However, there is no medical opinion on file as to whether the Veteran currently has a substance abuse problem, nor is it clear whether he suffers from a psychiatric disorder that is due to his military service.

Since the award of service connection for a psychiatric disorder could affect the Veteran's claim for substance abuse now on appeal, the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11, (1998).  As such, following the aforementioned new VA mental disorders examination, it must be determined whether the Veteran currently suffers from substance abuse, and if so, whether it is related to a service-connected psychiatric disorder.  38 C.F.R. § 3.327(a) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available VA treatment records for the Veteran.  Any response received in association with this request should be memorialized in the Veteran's claims file.

2.  Contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for any health care providers who may possess additional records of treatment for his psychiatric disorders and substance abuse that are not currently on file.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the AMC/RO should obtain and associate with the file all records that are not currently on file.  If the AMC/RO is unsuccessful in obtaining any such records identified by the Veteran, it should inform the Veteran of this and request him to provide a copy of the outstanding medical records if possible. 

3.  After the above development has been accomplished, schedule the Veteran to undergo a VA psychiatric examination, performed by psychiatrist (preferably one experienced in evaluating post-traumatic stress disorders) to clarify the Veteran's diagnosed psychiatric disorders and determine the etiology of any diagnosed psychiatric disorder, including PTSD, anxiety, and depression, found to be present.  The VA examiner must thoroughly review the Veteran's claims file as well as a complete copy of this remand in conjunction with the examination.  The VA examiner should note that this has been accomplished in the VA examination report.

The VA examiner should address the following:

A.)  The VA examiner should determine whether the Veteran currently suffers from PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

B.)  If a psychiatric disability other than PTSD is diagnosed, consistent with the DSM-IV, the VA examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  

C.)  The VA examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a substance abuse problem that is causally related to any service-connected psychiatric disorders.

The opinions should be supported by clear rationale, and a discussion of the facts and medical principles involved must be provided.  

The term "at least as likely as not", does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

4.  Thereafter, the AMC must review the Veteran's claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression, and for substance abuse, should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


